Leonard, J.
It is quite evident, that the article of submission contemplates the final decision of a “ third party” only, in *371case the two named as arbitrators should disagree. If they disagree, it is the decision of the other man selected which is to finally control. The signatures of the other two arbitrators to the award are not of the least consequence, after a disagreement between them and the selection of a “ third party.” The execution of the award by them with the “ third party” would not vitiate it—it would be surplusage. But the signature of the third party is essential, and without it there is no award, within the terms of the submission.
This view is supported by the case of The Mayor, &c., of New York a. Butler (1 Barb., 333).
The award which is signed purports to be the report of a decision which has been made in the matter by a “third party,” who does not himself vouch for the decision.
The award made is void. There is nothing to be confirmed, and nothing to vacate. There is no legal award.